PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/749,865
Filing Date: 2 Feb 2018
Appellant(s): MA, Naiyang



__________________
William Gehris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02SEPT2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11MAR2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6,8-10 are rejected under 35 U.S.C. 103 as being unpatentable over KOCHIK (US 5554298) in view of FONTAINE (US 3258123) in view of DAVIS (US 6811697).
Regarding claim 1, KOCHIK teaches a steel mill flume water treatment (title, Figs.) including a method for collecting mill scale (Fig. 1) from a hot rolling mill (C1/L14), the hot rolling mill including a flume (Fig. 1), the method comprising the steps of:
transporting mill scale particles in wastewater (via flume, Fig. 1; C1/L23-25);
retrieving the wastewater from a flume of the hot rolling mill (into a scale pit; Fig. 1); and
separating the mill scale particles from the wastewater using a separator (scale pit having oil skimmer, Fig. 1); and,
wherein the wastewater is turbulent in the flume evidenced by FONTAINE, which teaches that modern mills are designed to run at ever increasing speeds with greater amounts of cooling water being required to cool the roll surfaces (C2/L8-10) and further teaches “Because of its rapid rate of flow […], little if any scale is deposited on the bottom surface of the flume” (C4/L3-5).
KOCHIK does not teach the separator is located in the flume and the separator is located in the turbulent wastewater. However, DAVIS teaches an apparatus and method for extracting particles from a fluid stream (title, Figs.) comprising an inlet flume (Fig. 1 #40) and an outlet flume (Fig. 1 #66) and a grit removal chamber (Fig. 1 #11), which is operated in a turbulent flow regime (Fig. 2; abstract; C1/L23-24). DAVIS recognizes that it is desirable to have a separator that can accommodate high velocity flow rates in a reduced footprint that can improve grit separation efficiency (C1/L57-59, C2-1-6,29-34).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the method of KOCHIK to include the separator of DAVIS in the turbulent water of the flume in order to improve grit separation 
Regarding claim 2, DAVIS teaches the separator is a grit separator (abstract).
Regarding claim 3, KOCHIK teaches collecting the mill scale particles (bottom of scale pit; Fig. 1).
Regarding claim 6, KOCHIK teaches their scale pit is provided downstream from e.g. roughing stand or finishing stands (Fig. 1). It is apparent or obvious to one having ordinary skill in the art that the separator would be provided downstream from various conventional equipment of a rolling mill that produce scale.
Regarding claims 8-10, FONTAINE teaches a centrifugal scale removal pit (Fig. 1 #10) separator is located upstream of a pit (oil removal basin, Figs. 4-6 #46; C3/L47-50,62-70) and directs the wastewater downstream of the separator in the hot rolling mill further to the oil removing scale pit.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of KOCHIK to include the separator of DAVIS in the flume upstream the scale pit in order to first remove grit and then remove oil which improves separation efficiency. The references are combinable, because they are in the same technological environment of wastewater treatment. See MPEP 2141 III (A) and (G).
Claims 4 and 22 are rejected under 35 U.S.C. 103 as obvious over KOCHIK (US 5554298) in view of FONTAINE (US 3258123) in view of DAVIS (US 6811697) in view of COOPER (US 2810633).
Regarding claims 4 and 22, KOCHIK teaches that in typical operations, iron ore and other particulate iron sources such as mill scale are agglomerated in a sintering process to reduce air emissions of particulates from the blast furnace (C1/L37-40). COOPER teaches a process of recovering iron values from blast furnace dust (title, Figs.) in rolling mills (C1/L15-20) including separating mill scale (settler, Fig. 1 #13), wich is directly connected to a dewatering device that dewaters the collected mill scale via a vacuum filter (Fig. 1 #14) before the scale is sent to the sinter plant (C2/L66-67,72-C3/L4).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of KOCHIK with the step of dewatering the collected scale as taught by COOPER in order to obtain a product which is sufficiently dense to transport by conveyor to a sintering plant for disposal. The references are combinable, because they are in the same technological environment of rolling mills. See MPEP 2141 III (A) and (G).
Claim 20 is rejected under 35 U.S.C. 103 as obvious over KOCHIK (US 5554298) in view of FONTAINE (US 3258123) in view of DAVIS in view of WILSON (US 6645382).
Regarding claim 20, KOCHIK does not teach the separator includes separation trays. WILSON teaches an energy-efficient head cell entry duct (title, Figs.) including a grit separator (Fig. 2) includes separation trays (Fig. 2 #12), which separates grit from an open channel (C6/L42-58) with improved performance and efficiency (C2/L22-33). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the method of KOCHIK with a separator 
Claim 21 is rejected under 35 U.S.C. 103 as obvious over KOCHIK (US 5554298) in view of FONTAINE (US 3258123) in view of DAVIS in view of BAHRKE (US 4091826).
Regarding claim 21, KOCHIK does not teach washing the mill scale particles. However, BAHRKE teaches a method for degreasing rolling mill scale (title, Figs.) including washing the mill scale particles (abstract) for the purpose of degreasing or removing oiling from the mill scale that allows the mill scale to be reused for sending to a sintering plant in an ecological, economical and simple manner (C1/L5-24,48-56).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of KOCHIK with step of washing the mill scale as taught by BAHRKE in order to allow the mill scale to be reused. The references are combinable, because they are in the same technological environment of mill scale treatment. See MPEP 2141 III (A) and (G).
(2) Response to Argument
Regarding IV.A., Appellant discusses each reference individually including “Davis discloses a separator for liquid sewage. Davis does not show a hot rolling mill.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The reasons to combine the references are clearly articulated as “improve grit separation efficiency while minimizing the space required”.
Regarding IV.D., it should first be noted that the claims are method claims, not device claims. The main inventive concept is separating particles in a turbulent wastewater. It is already established that wastewater in the flume of a hot rolling mill will be turbulent (P1/right C/third paragraph leading to P2/left C/L3). DAVIS teaches separating wastewater in a flume under turbulent flow conditions (abstract; C1/L24-25). 
See also above. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
KOCHIK, FONTAINE, and STEEL INDUSTRY teach removing scale in rolling mills. STEEL INDUSTRY further teaches that the wastewater in the flume of rolling mills is highly turbulent and that the traditional method of a quiescent body of water that slows and treats the highly turbulent wastewater is not satisfactory (P1/right C/third paragraph leading to P2/left C/L3). DAVIS teaches a grit extractor with inlet and outlet flumes that is operated in the velocity range of 1.5-3.5 ft/s (abstract), which is turbulent flow (C1/L24-25). Thus the combination of the teachings of the references teach and/or suggest a separator located in the flume and operated under turbulent flow conditions as claimed. 
Regarding IV.D.1.iii.a), a flume is just a sewer pipe for conveying water. Water flows from the inlet flume #40, through the separator #11, and out the outlet flume #50. Therefore the separator is “in the flume”. This is not structurally or functionally different from the instant invention as claimed (see e.g. instant Fig. 8 having an inlet flume #302, a separator #308, and an outlet flume #304). Independent claim 1 is especially lacking in structure of the separator.

Regarding IV.D.1.iii.b), KOCHIK is the primary reference as modified by DAVIS. DAVIS is not required to disclose a hot rolling mill in order to be analogous art. Both references are in the same technological area of treating wastewater.
Regarding IV.D.1.iii.c), DAVIS teaches control of the influent velocity. This feature is not necessarily mutually exclusive as to whether the separator is in the flume or not. The rejection is based on the combination of references, which teaches and/or suggests separating mill scale under turbulent flow. The separator of DAVIS is flowing wastewater from the inlet flume to the outlet flume and is part of the flume. Also noting that independent claim 1 is especially lacking in structure of the separator. See also above in the obvious case of putting a separator in the flume.
Regarding IV.D.2, see above regarding hindsight. KOCHIK teaches a basic system and method for separating mill scale in a hot rolling mill, which is known to have a turbulent wastewater stream in a flume. The turbulent wastewater stream in a flume is already there and available for easy modification of the separator of DAVIS, which teaches separating grit under turbulent flow. It is obvious to combine the references to improve grit removal.
Regarding IV.D.3, see above for reasons to combine, which is also clearly stated in the rejection. Note that the rejection and reason to combine is based on the combination of references for all they fairly teach one having ordinary skill in the art.
Regarding IV.D.3.ii, the improved efficiency of DAVIS is separating grit under turbulent flow, not having a reduced footprint. A reduced footprint is another reason to combine or modify the method of KOCHIK. Obviously placing a separator inside a flume, which is already there and available for modification would take up less space then building and adding to the flume a separator next to the flume. Furthermore, it is respectfully submitted that sewage water can contain many things including oil. Also note that the claims are method claims which relate to separating wastewater in turbulent flow, not device claims.
Regarding IV.D.3.iii, DAVIS clearly teaches the efficacy at operating the separator under turbulent flow (C1/L24-25; C4/L8-16). Furthermore, it is well known (as evidence by STEEL INDUSTRY) that the wastewater in the flume of rolling mills is highly turbulent and it is suggested that the traditional method of a quiescent body of water that slows and treats the highly turbulent wastewater is not satisfactory (P1/right C/third paragraph leading to P2/left C/L3). The obvious conclusion from the combined references of KOCHIK, FONTAINE, and DAVIS is to operate a mill scale separator not a low velocities, but at higher turbulent velocities for an improved separating efficiency.
Regarding IV.D.4, all the rationales for the combination are clearly explained in the rejection.
It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
Regarding IV.D.5, it is a simple manner to place a separator in a flume. One having ordinary skill in the art would expect a successful separation of mill scale and would be motivated to do so to improve grit separation in a hot rolling mill. Note that the claims are method claims, directed to separating wastewater in a turbulent flume, which is taught or suggested from the combination of references.
Regarding IV.E, KOCHIK teaches a flume (which is operated under turbulent flow conditions; see at least STEEL INDUSTRY (P1/right C/third paragraph leading to P2/left C/L3), which leads wastewater to be separated in a single separator. FONTAINE teaches a grit separator (Fig. 2) which leads wastewater for further separation to a pit separator (Fig. 4). Thus it is obvious to have the separator located upstream of a pit, which is downstream of the separator. Such is already known in the art, which teaches removal of scale and oil in succession (FONTAINE C5/L19-28).
Regarding IV.G, it is already known in the art to use separating trays to improve the efficiency of grit removal by increasing the settling surface area and thus it would be obvious to combine the references in the claimed manner. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Liam Royce/Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        

                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.